           Case 3:19-cv-00298-WHO Document 92 Filed 09/18/19 Page 1 of 5




 1   PAUL J. ANDRE (SBN 196585)               MICHAEL A. JACOBS (SBN 111664)
     pandre@kramerlevin.com                   mjacobs@mofo.com
 2   LISA KOBIALKA (SBN 191404)               STEFANI E. SHANBERG (SBN 206717)
     lkobialka@kramerlevin.com                sshanberg@mofo.com
 3   JAMES HANNAH (SBN 237978)                ROBIN L. BREWER (SBN 253686)
     jhannah@kramerlevin.com                  rbrewer@mofo.com
 4   KRIS KASTENS (SBN 254797)                MORRISON & FOERSTER LLP
     kkastens@kramerlevin.com                 425 Market Street
 5   KRAMER LEVIN NAFTALIS &                  San Francisco, California 94105-2482
     FRANKEL LLP                              Telephone:    (415) 268-7000
 6   990 Marsh Road                           Facsimile:    (415) 268-7522
     Menlo Park, California 94025
 7   Telephone: (650) 752-1700                Attorneys for Defendant
     Facsimile: (650) 752-1800                SYMANTEC CORPORATION
 8
     Attorneys for Plaintiffs
 9   CUPP CYBERSECURITY, LLC and
     CUPP COMPUTING AS
10

11

12                         IN THE UNITED STATES DISTRICT COURT

13                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                 SAN FRANCISCO DIVISION
15

16   CUPP CYBERSECURITY, LLC, a Delaware         Case No.: 3:19-cv-00298-WHO
     Limited Liability Company, and CUPP
17   COMPUTING AS, a Norwegian Corporation,       STIPULATION AND [PROPOSED]
                                                  ORDER TO STAY CASE PENDING
18               Plaintiffs,                      RESOLUTION OF INTER PARTES
19                                                REVIEW PROCEEDINGS
            v.
20
     SYMANTEC CORPORATION, a Delaware
21   Corporation,
22
                 Defendant.
23

24

25

26
27

28


     STIPULATION TO STAY PENDING INTER PARTES REVIEW            CASE NO. 3:19-cv-00298-WHO
              Case 3:19-cv-00298-WHO Document 92 Filed 09/18/19 Page 2 of 5




 1          Pursuant to Local Rule 7-12, by and through their respective undersigned counsel, plaintiffs

 2 CUPP Cybersecurity, LLC and CUPP Computing AS (collectively, “CUPP”) and defendant Symantec

 3 Corporation (“Symantec”) stipulate and agree as follows:

 4          WHEREAS, on June 14, 2018, CUPP filed a Complaint for Patent Infringement in the Northern

 5 District of Texas;

 6          WHEREAS, Symantec filed a motion to dismiss for improper venue (Dkt. No. 31), which the

 7 Court granted on January 16, 2019 and transferred this action to the Northern District of California (Dkt.

 8 No. 54);

 9          WHEREAS, CUPP filed a First Amended Complaint, on February 13, 2019, alleging

10 infringement of U.S. Patent Nos. 8,631,488 (the “’488 patent”); 8,789,202 (the “’202 patent”); 9,106,683

11 (the “’683 patent”); 9,843,595 (the “’595 patent”); 9,781,164 (the “’164 patent”); 9,756,079 (the “’079

12 patent”); 8,365,272 (the “’272 patent”); 9,747,444 (the “’444 patent”); and 10,084,799 (the “’799

13 patent”) (collectively, the “asserted patents”) (Dkt. No. 64) and Symantec filed an answer on February

14 27, 2019 (Dkt. No. 66);

15          WHEREAS, a case management conference was held on April 24, 2019, and a schedule entered

16 through claim construction (Dkt. No. 79);

17          WHEREAS, on May 15, 2018, CUPP filed a Complaint for Patent Infringement against Trend

18 Micro Inc. (“Trend Micro”) in the Northern District of Texas, CUPP Cybersecurity, LLC., et al. v. Trend

19 Micro, Inc., et al., Case No. 3:18-cv-01251-M (N.D. Tex.), alleging infringement of eight of the nine

20 patents at issue in this action1;

21          WHEREAS, Trend Micro filed IPR petitions with the Patent Trial and Appeal Board (“PTAB”)

22 challenging the validity of seven of the nine asserted patents at issue in this action2;

23          WHEREAS, the PTAB has instituted review on six of the seven IPR petitions and will issue an

24 institution decision on the final petition shortly, as set forth in the below chart;

25

26
27
     1
28    CUPP is asserting the same patents against Trend Micro with the exception of the ’799 patent.
     2
      Trend Micro did not file an IPR petition with respect to the ’444 patent.
                                                        1
     STIPULATION TO STAY PENDING INTER PARTES REVIEW CASE NO. 3:19-cv-00298-WHO
                 Case 3:19-cv-00298-WHO Document 92 Filed 09/18/19 Page 3 of 5




 1                                    Actual Filing       Filing Date         Institution
         Patent       IPR No.                                                                  Final Written
                                          Date            Assigned by          Decision
 2                                                           PTAB
                                                                                                 Decision

 3        ’164     IPR2019-00368         11/30/18           1/10/19             6/25/19            6/25/20
          ’272     IPR2019-00561          1/11/19            2/05/19            7/26/19            7/26/20
 4
          ’079     IPR2019-00641          1/30/19            2/22/19            7/26/19            7/26/20
 5
          ’488     IPR2019-00764          3/1/19             3/11/19            8/28/19            8/28/20
 6        ’595     IPR2019-00765          3/1/19             3/11/19            8/28/19            8/28/20
 7        ’683     IPR2019-00767          3/1/19             3/22/19            8/28/19            8/28/20
 8        ’202     IPR2019-00803          3/8/19             3/22/19        due by 9/21/19         9/21/20

 9           WHEREAS, pursuant to 35 U.S.C. § 316(a)(11), the PTAB is required to issue its final written
10 decision within a year of institution;

11           WHEREAS, this case is in the early stages—fact discovery is not complete, expert discovery has
12 not commenced, and no trial date is set;

13           WHEREAS, regardless of whether the PTAB institutes the seventh IPR, a stay conserves judicial
14 and party resources, and will simplify the issues and trial in this action, including related to claim

15 construction and potentially the number of patents at issue;

16           WHEREAS, the parties agree a stay will not unduly prejudice (or present a tactical advantage or
17 disadvantage to) either party;

18           NOW, THEREFORE, the parties hereby stipulate and agree, through their respective counsel,
19 subject to the approval of the Court, to stay the current action in its entirety until a final written decision

20 issues on the last of the IPR petitions from the PTAB.3 The parties further stipulate and agree to file a

21 joint notice within fifteen (15) days of completion of the last IPR petition before the PTAB.

22

23

24

25

26
27

28   3
      For clarification, the Stipulation does not include a stay through any appeal to the Federal Circuit.
                                                          2
     STIPULATION TO STAY PENDING INTER PARTES REVIEW CASE NO. 3:19-cv-00298-WHO
           Case 3:19-cv-00298-WHO Document 92 Filed 09/18/19 Page 4 of 5




 1        IT IS SO STIPULATED.

 2

 3    DATED: September 13, 2019            KRAMER LEVIN NAFTALIS & FRANKEL
                                           LLP
 4
                                           By:   /s/ Paul Andre
 5                                                 Paul Andre
 6                                           Attorneys for Plaintiffs
                                             CUPP Cybersecurity, LLC and CUPP
 7                                           Computing AS
 8    DATED: September 13, 2019            MORRISON & FOERSTER LLP
 9                                         By:   /s/ Stefani E. Shanberg
                                                     Stefani E. Shanberg
10
                                             Attorneys for Defendant
11                                           SYMANTEC CORPORATION
12

13 PURSUANT TO STIPULATION, IT IS SO ORDERED.

14

15 DATED:September 18, 2019
                                             The Honorable William H. Orrick
16                                             United States District Judge
17

18

19

20

21

22

23

24

25

26
27

28
                                          3
     STIPULATION TO STAY PENDING INTER PARTES REVIEW       CASE NO. 3:19-cv-00298-WHO
            Case 3:19-cv-00298-WHO Document 92 Filed 09/18/19 Page 5 of 5




 1                                      ATTESTATION CLAUSE

 2         I, Paul Andre, am the ECF User whose ID and password are being used to file this filing. In

 3 compliance with Local Rule 5-1(i)(3), I hereby attest that Stefani E. Shanberg of Morrison & Foerster

 4 LLP concurred in the filing of this document.

 5

 6                                                            /s/ Paul Andre
                                                              Paul Andre
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                          1
     STIPULATION TO STAY PENDING INTER PARTES REVIEW                   CASE NO. 3:19-cv-00298-WHO
